PER CURIAM.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we find no error in William Beall’s convictions for driving under the influence (fifth offense) and driving while license suspended. -We direct the trial court to correct the sentencing documents, in accordance with the oral pronouncement, to reflect that the two-year term of probation (subsequent to a period of incarceration) was imposed on the felony rather than on the misdemeanor.
Convictions affirmed. Remanded for correction of scrivener’s error.
BLUE, A.C.J., and FULMER and DAVIS, JJ., Concur.